Case: 19-11308   Date Filed: 10/18/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11308
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:09-cr-00011-LGW-CLR-1



UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

MICHAEL HENDRIX,

                                                      Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (October 18, 2019)

Before ED CARNES, Chief Judge, GRANT and FAY, Circuit Judges.

PER CURIAM:
              Case: 19-11308     Date Filed: 10/18/2019   Page: 2 of 2


      Matthew Hube, appointed counsel for Michael Hendrix in this appeal from a

revocation of supervised release, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the revocation of Hendrix’s

supervised release and sentence are AFFIRMED.




                                          2